OPINION — AG — ** DEPOSIT OF PUBLIC FUNDS — PLEDGE, SECURITY OF ** ONE OF THE OKLAHOMA CITY BANKS HAS OFFERED TO PLEDGE AS SECURITY FOR DEPOSIT OF PUBLIC FUNDS, CERTAIN SECURITIES WHICH ARE REFERRED TO AS "NEW HOUSING AUTHORITY BONDS" AS DESCRIBED IN A SOLICITATION OF ORDERS OF SUCH BONDS UNDER DATE OF JULY 14, 1951, BY R. J. EDWARDS INC. ACCORDING TO SUCH SOLICITATIONS, THE "NEW HOUSING AUTHORITY BONDS" ARE ISSUED BY "LOCAL PUBLIC HOUSING AGENCIES, CREATED UNDER THE LAWS OF THE VARIOUS STATES" . . . CAN WE DO THIS ? — NEGATIVE (AGENCY OF STATE SECURITY, COLLATERAL, GUARANTEE) CITE: 19 O.S. 111 [19-111], 62 O.S. 72 [62-72], 62 O.S. 516.3 [62-516.3] (NEGOTIABLE INSTRUMENTS, STATE TREASURER'S BONDSMEN, SECURITY FOR DEPOSITS) (JAMES C. HARKIN)